Exhibit CONSOLIDATED STATEMENT OF EARNINGS THE BLACK & DECKER CORPORATION AND SUBSIDIARIES (DOLLARS IN MILLIONS EXCEPT PER SHARE DATA) YEAR ENDED DECEMBER 31, 2009 2008 2007 SALES $ 4,775.1 $ 6,086.1 $ 6,563.2 Cost of goods sold 3,188.6 4,087.7 4,336.2 Selling, general, and administrative expenses 1,266.4 1,521.6 1,625.8 Merger-related expenses 58.8 — — Restructuring and exit costs 11.9 54.7 19.0 OPERATING INCOME 249.4 422.1 582.2 Interest expense (net of interest income of $7.9 for 2009, $38.4 for 2008, and $19.8 for 2007) 83.8 62.4 82.3 Other (income) expense (4.8 ) (5.0 ) 2.3 EARNINGS BEFORE INCOME TAXES 170.4 364.7 497.6 Income taxes (benefit) 37.9 71.1 (20.5 ) NET EARNINGS $ 132.5 $ 293.6 $ 518.1 NET EARNINGS PER COMMON SHARE – BASIC $ 2.18 $ 4.83 $ 7.96 NET EARNINGS PER COMMON SHARE – ASSUMING DILUTION $ 2.17 $ 4.77 $ 7.78 See Notes to Consolidated Financial Statements. 1 CONSOLIDATED BALANCE SHEET THE BLACK & DECKER CORPORATION AND SUBSIDIARIES (MILLIONS OF DOLLARS) DECEMBER 31, 2009 2008 ASSETS Cash and cash equivalents $ 1,083.2 $ 277.8 Trade receivables, less allowances of $45.8 for 2009 and $39.1 for 2008 832.8 924.6 Inventories 777.1 1,024.2 Other current assets 308.8 377.0 TOTAL CURRENT ASSETS 3,001.9 2,603.6 PROPERTY, PLANT, AND EQUIPMENT 473.4 527.9 GOODWILL 1,230.0 1,223.2 OTHER ASSETS 789.9 828.6 $ 5,495.2 $ 5,183.3 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term borrowings $ — $ 83.3 Current maturities of long-term debt — .1 Trade accounts payable 403.2 453.1 Other current liabilities 792.7 947.4 TOTAL CURRENT LIABILITIES 1,195.9 1,483.9 LONG-TERM DEBT 1,715.0 1,444.7 POSTRESTIREMENT BENEFITS 760.4 669.4 OTHER LONG-TERM LIABILITIES 524.8 460.5 STOCKHOLDERS’ EQUITY Common stock (outstanding: December 31, 2009 – 61,645,196 shares; December 31, 2008 – 60,092,726 shares) 30.8 30.0 Capital in excess of par value 119.1 14.3 Retained earnings 1,622.0 1,536.8 Accumulated other comprehensive income (loss) (472.8 ) (456.3 ) TOTAL STOCKHOLDERS’ EQUITY 1,299.1 1,124.8 $ 5,495.2 $ 5,183.3 See Notes to Consolidated Financial Statements. 2 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY THE BLACK & DECKER CORPORATION AND SUBSIDIARIES (DOLLARS IN MILLIONS EXCEPT PER SHARE DATA) OUTSTANDING COMMON SHARES PAR VALUE CAPITAL IN EXCESS OF PAR VALUE RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) TOTAL STOCKHOLDERS’ EQUITY BALANCE AT DECEMBER 31, 2006 66,734,843 $ 33.4 $ — $ 1,473.0 $ (342.8 ) $ 1,163.6 Comprehensive income (loss): Net earnings — — — 518.1 — 518.1 Net loss on derivative instruments (net of tax) — (25.4 ) (25.4 ) Minimum pension liability adjustment (net of tax) — 161.0 161.0 Foreign currency translation adjustments, less effect of hedging activities (net of tax) — 83.2 83.2 Amortization of actuarial losses and prior service cost (net of tax) — 25.7 25.7 Comprehensive income — — — 518.1 244.5 762.6 Cumulative effect of adopting the new accounting standard relating to uncertain tax positions — — — (7.3 ) — (7.3 ) Cash dividends on common stock ($1.68 per share) — — — (108.6 ) — (108.6 ) Common stock issued under stock-based plans (net of forfeitures) 1,666,123 .8 109.0 — — 109.8 Purchase and retirement of common stock (5,477,243 ) (2.7 ) (82.0 ) (376.7 ) — (461.4 ) BALANCE AT DECEMBER 31, 2007 62,923,723 31.5 27.0 1,498.5 (98.3 ) 1,458.7 Comprehensive income (loss): Net earnings — — — 293.6 — 293.6 Netgain on derivative instruments (net of tax) — 83.5 83.5 Minimum pension liability adjustment (net of tax) — (284.2 ) (284.2 ) Foreign currency translation adjustments, less effect of hedging activities (net of tax) — (172.1 ) (172.1 ) Amortization of actuarial losses and prior service cost (net of tax) — 14.8 14.8 Comprehensive income (loss) — — — 293.6 (358.0 ) (64.4 ) Adoption of new accounting standard requiring a year- end measurement date for defined benefit pension and other postretirement benefit plans (net of tax) — — — (5.1 ) — (5.1 ) Cash dividends on common stock ($1.68 per share) — — — (101.8 ) — (101.8 ) Common stock issued under stock-based plans (net of forfeitures) 305,647 .1 39.6 — — 39.7 Purchase and retirement of common stock (3,136,644 ) (1.6 ) (52.3 ) (148.4 ) — (202.3 ) BALANCE AT DECEMBER 31, 2008 60,092,726 30.0 14.3 1,536.8 (456.3 ) 1,124.8 Comprehensive income (loss): Net earnings — — — 132.5 — 132.5 Netloss on derivative instruments (net of tax) — (53.4 ) (53.4 ) Minimum pension liability adjustment (net of tax) — (66.8 ) (66.8 ) Foreign currency translation adjustments, less effect of hedging activities (net of tax) — 88.4 88.4 Amortization of actuarial losses and prior service cost (net of tax) — 15.3 15.3 Comprehensive income (loss) — — — 132.5 (16.5 ) 116.0 Cash dividends on common stock ($.78 per share) — — — (47.3 ) — (47.3 ) Common stock issued under stock-based plans (net of forfeitures) 1,799,668 .9 118.1 — — 119.0 Purchase and retirement of common stock (247,198 ) (.1 ) (13.3 ) — — (13.4 ) BALANCE AT DECEMBER 31, 2009 61,645,196 $ 30.8 $ 119.1 $ 1,622.0 $ (472.8 ) $ 1,299.1 See Notes to Consolidated Financial Statements. 3 CONSOLIDATED STATEMENT OF CASH FLOWS THE BLACK & DECKER CORPORATION AND SUBSIDIARIES (MILLIONS OF DOLLARS) YEAR ENDED DECEMBER 31, 2009 2008 2007 OPERATING ACTIVITIES Net earnings $ 132.5 $ 293.6 $ 518.1 Adjustments to reconcile net earnings to cash flow from operating activities: Non-cash charges and credits: Depreciation and amortization 128.0 136.6 143.4 Stock-based compensation 69.8 29.1 25.9 Amortization of actuarial losses and prior service costs 15.3 14.8 25.7 Settlement of income tax litigation — — (153.4 ) Restructuring and exit costs 11.9 54.7 19.0 Other (7.5 ) .3 .5 Changes in selected working capital items (net of effects of businesses acquired): Trade receivables 127.2 132.5 99.4 Inventories 273.3 67.9 (32.0 ) Trade accounts payable (53.1 ) (47.9 ) 32.6 Other current liabilities (102.2 ) (141.8 ) 33.3 Restructuring spending (39.8 ) (25.3 ) (1.0 ) Other assets and liabilities (69.8 ) (89.1 ) 14.4 CASH FLOW FROM OPERATING ACTIVITIES 485.6 425.4 725.9 INVESTING ACTIVITIES Capital expenditures (63.1 ) (98.8 ) (116.4 ) Proceeds from disposal of assets 3.2 20.4 13.0 Purchase of businesses, net of cash acquired — (25.7 ) — Cash outflow associated with purchase of previously acquired business (1.4 ) — — Cash inflow from hedging activities 196.0 72.4 2.0 Cash outflow from hedging activities (38.2 ) (29.7 ) (47.4 ) Other investing activities, net — — (1.0 ) CASH FLOW FROM INVESTING ACTIVITIES 96.5 (61.4 ) (149.8 ) FINANCING ACTIVITIES Net (decrease) increase in short-term borrowings (84.3 ) (246.0 ) 68.8 Proceeds from issuance of long-term debt (net of debt issue costs of $2.7 for 2009 and $.3 for 2008) 343.1 224.7 — Payments on long-term debt (50.1 ) (.2 ) (150.3 ) Purchase of common stock (13.4 ) (202.3 ) (461.4 ) Issuance of common stock 62.6 8.6 83.3 Cash dividends (47.3 ) (101.8 ) (108.6 ) CASH FLOW FROM FINANCING ACTIVITIES 210.6 (317.0 ) (568.2 ) Effect of exchange rate changes on cash 12.7 (23.9 ) 13.5 INCREASEIN CASH AND CASH EQUIVALENTS 805.4 23.1 21.4 Cash and cash equivalents at beginning of year 277.8 254.7 233.3 CASH AND CASH EQUIVALENTS AT END OF YEAR $ 1,083.2 $ 277.8 $ 254.7 See Notes to Consolidated Financial Statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS THE BLACK & DECKER CORPORATION AND SUBSIDIARIES NOTE 1: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The Consolidated Financial Statements include the accounts of the Corporation and its subsidiaries. Intercompany transactions have been eliminated. Reclassifications: Certain prior years’ amounts in the Consolidated Financial Statements have been reclassified to conform to the presentation used in 2009. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.
